Citation Nr: 1026195	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from September 1963 to March 1964.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in part, denied service connection for 
left ear hearing loss, tinnitus, and a bilateral knee disorder.  
Service connection for right ear hearing loss was granted.  The 
Veteran commenced a timely appeal.

In a July 2009 rating decision, the RO granted service connection 
for left ear hearing loss and tinnitus, and continued the denial 
of service connection for a bilateral knee disorder.  The Veteran 
did not express disagreement with the effective dates or 
disability ratings assigned for the hearing loss and tinnitus, 
and therefore, those issues are no longer on appeal.


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
the Board is of the opinion, under the facts and circumstances of 
this case, that the need for a VA examination has been 
demonstrated.  

The Veteran contends he is entitled to service connection for a 
bilateral knee disorder.  His service treatment records are 
negative for knee problems.  A March 1964 separation physical 
examination report shows no defects of the knees.  National Guard 
Selected Reserve Force examinations performed in December 1965 
and December 1966 also show no evidence of knee problems.  Post-
service private treatment records show osteoarthritis of the 
bilateral knees in November 1999.  

In a statement submitted in August 2009, the Veteran reported his 
current knee condition was caused by service training exercises, 
including constant marches while carrying heavy packs and 
constantly going up and down on his knees.  In a statement 
submitted in February 2010, the Veteran's wife reported that the 
Veteran has had problems with his knees since service.

At hearings held in May 2009 and March 2010, the Veteran 
testified that there had been no specific injury to his knees 
during service, but noted that they hurt after long marches.  He 
also testified that as a platoon sergeant, it was typical not to 
go on sick call and this was why service records did not show 
knee injuries and complaints.  He reported that his platoon 
trained and traveled in armored personnel carriers (APC's) over 
rough terrain and were "thrown around" in such vehicles.  He 
also explained that during training exercises they had to 
repeatedly run out of the APCs, hit the ground knees first with 
almost no protection, all while carrying a rucksack, a pack, and 
weapons.  When training in the wintertime, they fell on their 
knees on the frozen ground.  

The Veteran also testified that as a civilian he operated a 
mostly mechanized farming operation and denied any injuries to 
his knees.  He also denied being involved in any accidents where 
he damaged his knees or legs.  The Veteran's wife also testified 
that during the Veteran's military training, she and the Veteran 
communicated almost every day and the Veteran mentioned that his 
knees were sore a couple of times. 

In March 2010, identical statements were received from two 
private physicians, Dr. Troyer and Dr. Cahoy.  Both physicians 
opined that it is at least as likely as not that the Veteran's 
current bilateral knee condition is the result of his active 
service.  Both physicians indicated that their assessments were 
based on a review of his "available medical records," clinical 
notes, physical examinations of the Veteran, their medical 
training and experience as physicians.  

As shown, the record contains positive opinions in support of a 
causal relationship between active service and the current 
bilateral knee condition.  The Board, however, notes that while 
the physicians who provided such opinions indicated review the 
Veteran's "available" medical records in rendering their 
opinions, it is unclear exactly what records were available for 
review and they did not specifically note review of the Veteran's 
service treatment records.  Under these circumstances, the Board 
is of the opinion that the Veteran should be afforded an 
examination of his knees to obtain an opinion, based on a review 
of all records contained in the Veteran's claims file, as to the 
nature and etiology of any current bilateral knee disorder and 
any possible relationship to service.  
 
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded an 
examination of his knees to ascertain the 
nature and etiology of any disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service and 
postservice treatment records, as well as 
the statements received in March 2010 from 
Drs. Cahoy and Troyer.  Following the 
examination and this review, the examiner 
is then requested to offer comments and an 
opinion as to whether any currently 
diagnosed knee disorder is in any was 
related service.  In doing so, please 
comment on the rationale contained in the 
letters from Dr. Cahoy and Troyer regarding 
the relationship between the Veteran's 
current bilateral knee disorder and service 
and explain why you agree or disagree with 
the conclusion regarding that relationship.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

